                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA.
                                                                 CASE NO. 4: 19-CR -3011
                          Plaintiff.
         vs.
                                                              WAIVER OF PERSONAL
 WILLIAM BOOTHE, III.                                     APPEARANCE AT ARRAIGNMENT
                                                                  AND ORDER
                          Defendant.

                                                                        .
        Pursuant to Federal Rule of Criminal Procedure 10( b ) the defendant hereby waives
personal appearance at the arraignment on the charge[s ] currently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the superseding indictment;
        ( 2)     The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the superseding indictment .



Defendant
                                                          iz
                                                       Date
                                                                            di
Attocnev tcox I9mendant                                Dat

                                              ORDER
        IT IS ORDERED that Defendant ' s waiver is hereby accepted, and Defendant 's not guilty
plea to all counts is entered on record with the Clerk of Court.


        DATED this 27th day of September                  ,   2 0 19.

                                                       BY THE COURT:


                                                       MAGISTRATE JUDGE
                                                       UNITED STATES DISTRICT COURT
